DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a first action on the merits, in response to application filed January 18, 2021.  The preliminary amended claims 1-20, are being reviewed.

Priority
Certified copy of priority document 2009-114503 dated May 11, 2009, is acknowledged which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/15/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art made of record include references cited in the notice of references.  The claims 
receive, from a base station, a PLMN identity list including one or more pieces of PLMN identity information via a first type system information block, wherein each of the one or more pieces of PLMN identity information includes a PLMN identity for a corresponding PLMN, and the one or more pieces of PLMN identity information are listed in a first order for PLMN(s); receive, from the base station, a PLMN information list including one or more pieces of PLMN information via a third type system information block, wherein each of the one or more pieces of PLMN information includes a New Radio (NR) frequency band list for a corresponding PLMN and the one or more pieces of PLMN information is listed in a same order as the first order for PLMN(s) in which the one or more pieces of PLMN identity information are listed in the PLMN identity list received via the first type system information block; determine whether a first NR frequency band list for the selected PLMN is included in the PLMN information list and whether the terminal supports to operate in Evolved Universal Terrestrial Radio Access (E-UTRA) - NR dual connectivity (EN-DC) by using a serving cell and at least one NR frequency band in the first NR frequency band list, when the first NR frequency band list for the selected PLMN is included in the PLMN information list and the terminal supports to operate in the EN-DC by using the serving cell and the at least one NR frequency band for the selected PLMN, transmit, to a upper layer, a upper layer indication; and when the first NR frequency band list for the selected PLMN is not included in the PLMN information list or the terminal does not support to operate in the EN-DC by using the serving cell and the at least one NR frequency band for the selected PLMN, transmit, to 
The closest prior arts of record cited and included in the notice of references, disclose features that either in itself or in combination, fail to anticipate or render the above allowable features obvious.  Claims 2-5, 7-10, 12-15, 43, and 17-20, further limit allowable claims referenced above, and therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.